DETAILED ACTION
	This action is in response to the amendment filed April 13, 2022. The Examiner acknowledges that claims 1, 5, 8, 9, 11, & 14 were amended, no claims were canceled, and no new claims were added. Therefore, claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s filing of a terminal disclaimer is sufficient to overcome the previously set forth double patenting rejection, thus the rejection has been withdrawn.
Applicant’s amendments and remarks regarding the previously set forth 35 U.S.C. 112 rejection are persuasive, thus the rejection has been withdrawn.
Applicant’s arguments with respect to the previously set forth 35 U.S.C. 102 and 103 rejections have been considered but are moot in view of a new grounds of rejection that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the previously set forth 35 U.S.C. 101 rejection have been considered, but are not found persuasive for at least the following reasons.
Applicant argues that Examiner does not specify claim limitations for Step 2A, prong 1 analysis by stating the office action “does not recite a claim limitation at all”. Examiner disagrees and submits Step 2a-1 analysis clearly recited and underlined claimed limitations (page 4 of previous office action). Applicant similarly indicates Examiner improperly applied the two prong analysis and that a determination of sufficiently more should be in step 2b. A review of the previous rejection (and similarly as detailed below) notes that the two prong analysis is applied accurately, including detailed discussion under step 2a-1, step 2a-2, and step 2-b, where in step 2b, a determination of sufficiently more is detailed. In review of Applicant’s argument, it appears the argument is not entirely commensurate with the outline of the rejection as presented.
Applicant argues that the claims do not fall under the groupings of abstract ideas identified by the Examiner, such as mental processes and/or organizing human activity.
In regards to mental processes, the Applicant argues that these cover only performance in the mind but for recitation of generic computer components. Examiner agrees. Taking claim 1 as exemplary, the Examiner respectfully submits that beyond the recitation of generic computer components, the process of determining at least two symbols of a subset of symbols traded in by a player, determining if the traded symbols are included in a winning outcome, and providing a bonus to a player when the two traded symbols exceed a threshold” is a process that can be practically performed in the mind. Applicant includes aspects of the non-transitory device, the electronic gaming device, etc. as supporting reasons, however, these elements are deemed the recitation of generic computing components as detailed in the rejection. Example 1 is also referenced, however, Example 1 is not commensurate with the scope of the present claims, where claim 1 of Example 1 is heavily rooted into computer technology requiring such aspects of extract malicious code, creating new file data, and the like. Exemplary claim 1 of the present application is reasonably directed to a mental process involving observation, evaluation, judgement, and/or opinion to qualify as a mental process.
In regards to methods of organized human activity, Applicant discusses Example 37 with respect to claims 1 & 2 which recite various receiving, determining, and automatically moving steps, such that the Applicant indicates that not all claims that merely recite steps such as receiving, determining, generating, selecting, comparing, or identifying are patent-ineligible. The Examiner agrees. However, the claims of Example 37 did not cover performance in the mind, as stated by Applicant, with limitations that were beyond the mere recitation of generic computing components. There lacks a nexus between the claims of Example 37 and exemplary claim 1 of the instant application, where claim 1 of the instant application recites a process that can in fact be performed by the human mind but for the recitation of generic computer components. The determination and providing steps are steps performed by mere observation and evaluation. A person can simply watch a player play a gaming device, mentally determine symbol trades, mentally determine those symbol trades were included in winning outcomes, and mentally/physically provide some bonus to that player. Similarly, the process is following a set of rules, and thus was deemed a method of organizing human activity similarly to a mental process. Applicant indicates that the office action’s characterization of the claims ignores their specific language and amounts to a gross oversimplification of the claimed invention, for which the Examiner must respectfully disagree and position that the rejection merely applies the 2019 PEG in the manner intended.
Applicant argues that the claims recite additional elements that apply or use the alleged judicial exception in a meaningful way with repeat discussion of Example 37. Examiner respectfully submits that the claims associated with Example 37 are not commensurate with the claims of the instant application insomuch that the provide a reasonable nexus between the sets of claims to rely on Example 37 as analogous. The claims of the instant application perform no selections with, or recite any interaction with, a GUI, nor is there any automatic moving of icons on the GUI. Instead the claims recite process steps that can be performed in the human mind with only recitations of generic computing components. Thus, the Examiner must respectfully maintain that the claims fails to recite a practical application of the judicial exception.
Applicant also indicates that the claims are similar to the claims found eligible by the PTAB in Ex Parte Fujisawah. Again, the Examiner must respectfully disagree. The claims of the instant application are not equated to a conventional slot machine that includes specialized elements such as a game medium acceptor that accepts a physical game medium with a first monetary value, or a bet input device that receives a bet from the player based on a credit balance (presumably established via the acceptance of the physical game medium).  Instead, the claims of the present application merely recite generic computing such as non-transitory memory, gaming device (computer), display device, processor, and the like that merely equate to a generic computer at best. As such the analysis related to a conventional slot machine is non-commensurate with the scope of the instant claims.
Applicant argues that the claims are patent-eligible because they provide an improvement to technology. The Examiner must respectfully disagree insomuch that merely applying the judicial exception with generic computing elements as the discussion above reflects, is not an improvement to technology, as the computer is merely a tool to apply the judicial exception, where the judicial exception does not improve any technology of the underlying computer, or to any other technology or technical field. The alleged technological problem and solution detailed by Applicant does not appear to be reflected into the claimed invention in any manner that would constitute an improvement to technology, as set forth in the claims.
Lastly, Applicant indicates the pending claims recite not well-understood, routine, or conventional additional elements that amount to significantly more than the judicial exception, including “an electronic game device”, “a display device”, and “at least one processor”. However, in fact, these are quite the opposite – entirely well-understood, routine, and conventional, in the gaming arts, as evidenced in the rejection.
Accordingly, the Examiner respectfully maintains the 35 U.S.C. 101 rejection as set forth below and updated to reflect any amendments as appropriate.


Terminal Disclaimer
The terminal disclaimer filed on April 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 9,524,612, 9,767,653, 9,922,499, 10,388,114, 10,650,640, and 10,937,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 6, 7, 14, & 18 are objected to because of the following informalities:  
Claim 6: at line 1, “claim. I” should be --claim 1--.
Claim 7: at line 1, “claim I” should be --claim 1--.
Claim 14: in the last two lines of the claim, “one at least one winning out come” should be --at least one winning outcome--.  
Claim 18: in the last line of the claim, “die” should be --the--.
Notably, some of the above identified informalities appear to be new informalities, such that they were not informalities in the original set of claims, however, the most recent set of claims appears to have inaccurately represented certain claims as original, with different wording, such as at least claims 6, 7, & 18 detailed above. Applicant is kindly requested to review the entirety of the remaining claims for similar issues regarding a comparison between the original claims and claims identified as original in the most recent set of claims filed April 13, 2022.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine or a process, which are statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 8, & 14 recite:
1. 	At least one non-transitory memory device, which stores a plurality of instructions, for use with an electronic gaming device that generates a set of symbols and displays, on a display device, a determined outcome as a subset of the symbols, the plurality of instructions, when executed by at least one processor, cause the processor to: determine at least two symbols of the subset of symbols traded in by a player of the electronic gaming device; determine the traded at least two symbols are included in a winning outcome of a plurality of winning outcomes; and provide a bonus to the player of the electronic gaming device when the traded at least two symbols exceed a threshold.
8. 	At least one non-transitory memory device, which stores a plurality of instructions, for use with an electronic gaming device that generates a set of symbols and displays, on a display device, a determined outcome as a subset of the symbols, the plurality of instructions, when executed by at least one processor, cause the processor to: permit a player to surrender a portion of an interim holding after a first stage of the game played on the electronic gaming device, wherein the surrendered portion includes a quantity of symbols less than a total quantity of symbols in the set; and provide an opportunity for a bonus award in exchange for surrender by the player if the surrendered portion has at least two symbols included in one of a plurality of winning outcomes.
14. 	At least one non-transitory memory device, which stores a plurality of instructions, for use with an electronic gaming device that generates a set of symbols and displays, on a display device, a determined outcome as a subset of the symbols, the plurality of instructions, when executed by at least one processor, cause the processor to: accept a portion of the displayed subset of symbols as discards selected by the player, wherein the portion includes at least two symbols and less than a total quantity of symbols in the set of symbols; compare the accepted discards to a plurality of winning outcomes; and generate an award for the player when the accepted discards are included in at least one winning outcome of the plurality of winning outcomes.
The underlined limitations in each of claims 1, 8, & 14 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. non-transitory memory, processor, displays, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least fundamental economic principles or practices and managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute at least a set of game rules, such as including functions related to the playing of a game as underlined in each respective independents claim above.  These sets of rules (implemented in practice as part of a fundamental economic practice of a wagering game) are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.
Regarding dependent claims 2-7, 9-13, & 15-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional game rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine (a random number generator alone does not set forth a special purpose machine as generic computing elements are well established to include random number generators). The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.


Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of non-transitory memory, processors, and displays used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components are silent in regards to clearly indicating how a computer aids the device, method, and medium, the extent to which a computer to the performance of the device. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition, a computer memory, a processor, and displays are well known conventional devices used to electronically implement a (wagering) game as evidence by US 2003/0050111. US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory, a random number generator, credit means, and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
The dependent claims  do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 6-8, 10, 12-17, 19, & 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tarantino (U.S. Patent Application Publication No. 2010/0311499).
Claim 1: Tarantino discloses at least one non-transitory memory device, which stores a plurality of instructions, for use with an electronic gaming device that generates a set of symbols and displays, on a display device, a determined outcome as a subset of the symbols, the plurality of instructions, when executed by at least one processor, cause the processor (figure 2 and paragraphs 0040-0042) to: 
determine at least two symbols of the subset of symbols traded in by a player of the electronic gaming device (figures 3-7 and paragraphs 0049-0078, wherein Tarantino discloses a process in which a poker game includes a discard/replacement process such that when it is necessary to discard cards from a winning outcome to obtain a higher winning outcome, which cards need be discarded are determined)
determine the traded at least two symbols are included in a winning outcome of a plurality of winning outcomes (figures 3-7 and paragraphs 0049-0078, wherein Tarantino discloses in the process discussed above, a determination that certain symbols, such as the at least two symbols in a situation where at least two symbols need be traded in, are traded in from the previously identified winning outcome); and 
provide a bonus to the player of the electronic gaming device when the traded at least two symbols exceed a threshold (figures 3-7 and paragraphs 0049-0078, wherein Tarantino discloses the awards for higher winning outcomes are increased or adjusted to account for the forgoing of cards associated with a lesser winning outcome, such that the difference is interpreted as a bonus provided when the player has traded in the cards associated with the previously identified lower winning outcome).
Claims 6 & 7: Tarantino discloses the symbols appear on playing cards and that the gaming device is a slot machine (figure 1 and 6A-6C, paragraph 0046-0049).
Claim 8: all of the above with respect to claim 1 applies, further Tarantino discloses permitting the player to surrender a portion of an interim holding after a first stage of the game, where the surrendered portion includes a quantity of symbols less than the total quantity of symbols in the set (i.e. a pair of jacks being discarded, where the pair of jacks is associated with an initial winning outcome of a first stage of the game), and providing an opportunity for a bonus in exchange for the surrender if the surrendered portion has at least two symbols included in one of a plurality of winning outcomes (i.e. when the initial winning outcome of the pair of jacks or better is determined, an opportunity for a modified higher winning outcome is provided in exchange for surrendering or forgoing one or more cards associated with the initial winning outcome, such as discarding at least one of the pair of jacks in an attempt to achieve a straight; see paragraphs 0049-0050).
Claim 10: Tarantino discloses the bonus award is a plurality of bonus points (i.e. interpreted as extra credits on top of the standard award for obtaining the higher winning outcome, such as, if the straight outcome in the example discussed at paragraph 0049 is a standard 10 credits, however, with the Tarantino invention, the player may be forgoing a jacks or better winning outcome in an attempt at achieving a straight with a higher modified outcome, such as 20 credits, where the extra 10 credits is interpreted as a bonus award of bonus points).
Claims 12 & 13: Tarantino discloses the symbols appear on playing cards and that the gaming device is a slot machine (figure 1 and 6A-6C, paragraph 0046-0049).
Claim 14: all of the above with respect to claims 1 & 8 applies, further Tarantino discloses accepting a portion of a displayed subset of symbols as discards selected by the player, wherein the portion includes at least two symbols and less than a total quantity of symbols in the set (i.e. discards associated with the initial winning outcome can be one or more cards, such as two cards), compare the accepted discards to a plurality of winning outcomes (i.e. the discards are associated with the initial winning outcome to determine increased awards, however, there must be a comparison performed upon performing the discarding, that the player did actually forgo the initial winning outcome by discarding one or more cards forming the initial winning outcome), and generating an award for the player when the accepted discards are included in the at least one winning outcome (i.e. as detailed above, the player obtains an award associated with a higher winning outcome after obtaining a higher winning outcome which can only be achieved after discarding the cards associated with the lesser or initial winning outcome).
Claims 15-17: See discussion of claim 10 above, wherein the bonus points added to the player’s credit meter are interpreted as bonus points added to a bonus point total for the player. Regarding claims 16 & 17, the invention of Tarantino anticipates situations in which two discarded cards are a pair or of dissimilar type, such that the modified or increased award aspects are maintained to award one or more bonus points as interpreted above, accordingly.
Claims 19 & 20: Tarantino discloses the symbols appear on playing cards and that the gaming device is a slot machine (figure 1 and 6A-6C, paragraph 0046-0049).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarantino, as applied to claims 1, 6-8, 10, 12-17, 19, & 20, where applicable.
	Claim 2: Tarantino discloses the invention substantially as claimed except for explicitly disclosing that the bonus is provided to the player by spinning a wheel. Regardless of the deficiency, the Examiner submits that those having ordinary skill in the art at the time of Applicant’s invention would have been well versed in the common knowledge and routine skill necessary to implement a “bonus wheel” within Tarantino to provide a potential bonus to a player via the bonus wheel, as bonus wheels were notoriously well-known in the art prior to Applicant’s invention, such that only routine skill and common knowledge would have been required to implement such a feature.  Tarantino discloses the increased or modified award for the higher winning outcome that the player will attempt while forgoing cards associated with an initial or lower winning outcome can be randomly selected (paragraph 0074). Random award selection by bonus wheel or the like is notoriously well established in the art, such that it would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified Tarantino to incorporate a bonus wheel as a well-known type of mechanism for randomly selection of awards when modifying award parameters.
	Claims 3-5: Tarantino discloses the invention substantially as claimed except for explicitly disclosing the bonus is a bonus symbol to be stored in a bonus symbol accumulator, periodically drawing a symbol to compare to at least one bonus symbol stored in the bonus accumulator, and awarding a second bonus to the player who holds a bonus symbol in the bonus accumulator that matches the drawn symbol. Regardless of the deficiency, the Examiner submits that those having ordinary skill in the art at the time of Applicant’s invention would have been well versed in the common knowledge and routine skill necessary to implement a awarding of bonus symbols to be accumulated in a bonus symbol accumulator, as bonus symbol collections games were notoriously well-known prior to Applicant’s invention, such that only routine skill and common knowledge would have been required to implement such a feature.  Moreover, those having ordinary skill in the art would have been motivated to periodically drawing a symbol to compare to at least one bonus symbol stored in the bonus accumulator, and awarding a second bonus to the player who holds a bonus symbol in the bonus accumulator that matches the drawn symbol, as drawing games were similarly well-known prior to Applicant’s invention, such that drawing an outcome, such as a symbol, to compare against a number of accumulated entries, such as bonus symbols accumulator in a bonus accumulator, would have required mere routine skill in the art, thereby providing a secondary bonus (separate from the accumulated bonus symbol) for a player who has at least one bonus symbol accumulated that matches the drawn symbol, as is the purpose of such drawing type bonus games. Tarantino discloses that, in at least one embodiment, the randomly selection may select the award associated with a higher winning outcome, such that based on the teaching of symbol collection games, it would have been an obvious manner to incorporate symbols in the random selection to accumulate or collect bonus symbols or the like, such that it would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified Tarantino to incorporate awarding of bonus symbols to be accumulated as the modified awards for higher winning outcomes, such that the player accumulates bonus symbols in an attempt to win an even higher bonus according to a draw type bonus game in which bonus symbols are drawn in order to match against accumulated bonus symbols, where such features are well-established in the art and would have required mere routine skill to incorporate within Tarantino.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715